DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statements filed 6/09/2021 and 12/09/2021 have been considered.

Drawings
The drawings were received on 6/09/2021.  These drawings are accepted.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No US 2021/0231465 A1 to Froggatt et al. (hereinafter “Froggatt”).
Regarding claim 1, Froggatt discloses a method for manufacturing an optical fiber sensor (abstract), the method comprising: forming three or more basic Bragg gratings in a core (paragraph [0043]-[0046]; Fig. 3B; Fig. 4; formation of the grating elements via the first mask (e.g. 312) during the first pass necessarily creates more than 3 basic Bragg grating elements on the fiber) ; and forming a sub Bragg grating between two continuous basic Bragg gratings in the core (i.e. formation of additional Bragg gratings during the second and subsequent pass via additional masks 313, 314 necessarily creates sub grating between the initial basic gratings).
Regarding claim 2, Froggatt discloses a method step comprising before the forming of a basic Bragg grating, forming a core with a helical structure by rotating and injecting the core (paragraph [0070] discloses the sensing fiber having a helical structure core. The core must be formed before the forming of the Bragg grating as disclosed previously- see also Fig. 3A and Fig. 4 for Bragg formation process).
Regarding claim 3, Froggatt discloses a step of forming a basic Bragg grating by irradiating ultraviolet onto the core (paragraph [0042]).
Regarding claim 4, Froggatt discloses the step of a step of forming a sub Bragg grating by irradiating pulse laser onto the core (paragraph [0047]).
Regarding claim 5, Froggatt discloses wherein in the forming of a basic Bragg grating, the grating is formed in the core with a long period in which a length of a section varies (i.e. “chirped”- see mask 314 in Fig. 3B; see also paragraph [0010]-[0011]).
Regarding claim 6, Froggatt discloses wherein the forming of a sub Bragg grating, the grating is formed in the core with a short period with a uniform length (i.e. non-chirped grating utilizing mask 312 in Fig. 3B; see also paragraph [0010]-[0011]).

Regarding claim 7, Froggatt disclose an optical fiber sensor (abstract), comprising a core in which a Bragg grating is formed (helical cores shown in Fig. 12); and a cladding which surrounds the core (paragraph [0010]), wherein the Bragg grating includes (i) three or more basic Bragg gratings (paragraph [0043]-[0046]; Fig. 3B; Fig. 4; formation of the grating elements via the first mask (e.g. 312) during the first pass necessarily creates more than 3 basic Bragg grating elements on the fiber) and (ii) a sub Bragg grating located between continuous two basic Bragg gratings (i.e. formation of additional Bragg gratings during the second and subsequent pass via additional masks 313, 314 necessarily creates sub grating between the initial basic gratings).
Regarding claim 8, Froggatt discloses a protective layer which surrounds the cladding (i.e. the optical fiber 1208 shown in Fig. 12 is likely to be disposed within a tubing for medical application as discussed in paragraph [0070]. Regardless, paragraph [0070] explicitly discloses that the sensing optical fiber is disposed within a catheter- as such Froggatt explicitly discloses at least one protective layer over the optical fiber cladding); wherein the core is formed with a helical structure (Fig. 12).

Regarding claim 10, Froggatt does not explicitly state that the helical core moves a wavelength using an elastic wave and accelerates a direction switching speed of the sensor. However, this functionality would have been necessarily performed by the helical core of Froggatt when an elastic wave is introduced to the sensing fiber. As such, claimed limitations of claim 10 are anticipated by Froggatt. See also MPEP 2114 and MPEP 2173.05(g).
Regarding claim 11, Froggatt discloses wherein the core with the helical structure changes a critical angle of light by modifying an incident angle of light in accordance with the helical structure (i.e. this is an inherent property of the helical core of Froggatt, since the critical angle necessarily changes with the change in surface angle of the helical core with respect to the fiber surface).
Regarding claim 12, Froggatt discloses wherein the basic Bragg grating is formed with a long period in which a length of the section varies (i.e. “chirped”- see mask 314 in Fig. 3B; see also paragraph [0010]-[0011]).
Regarding claim 13, the Bragg grating of Froggatt (e.g. produced by the mask 312 in Fig. 3B) does not affect the movement of the wavelength of the Bragg grating (inherent property of the Bragg grating in Froggatt produced by the mask 312 in Fig. 3B) and forms a periodical pattern in a magnitude of the wavelength of the Bragg grating to provide relative reference for space movement (paragraph [0040]).
Regarding claim 14, the Bragg grating of Froggatt operates as a filter which passes regions other than a peak of a spectrum by a coupling phenomenon by interactions of a core mode and a cladding mode (paragraph [0040]).
Regarding claim 15, Froggatt discloses wherein the long period includes a chirp section having a non-uniform length which linearly or non-linearly changes in a light traveling direction (i.e. chirped grating produced by the mask 313 or 314 shown in Fig. 3B). 
Regarding claim 16, Froggatt discloses wherein the sub Bragg grating is formed with a short period having a uniform length (i.e. grating produced by the mask 312 shown in Fig. 3B).

Regarding claim 20, Froggatt discloses an optical sensor comprising a core, a cladding, and Bragg gratings according to claim 7 as already discussed above. In addition, Froggatt disclose a wavelength measuring unit which transmits an optical signal to the optical fiber sensor and receives the optical signal with a changed wavelength back from the sensor (1206, 1204 in Fig. 12; paragraph [0071]). Froggatt also discloses the use of a computational processing unit 1212 that analyses the optical signal, but it does not explicitly disclose that this computational processing unit is “a vector processor” as claimed in the present application. On the other hand, the computational processor of Froggatt is fully capable of outputting a motion vector of the sensed measurand when the user of the device programs the computational processor to perform such calculations. Since the computational processor of Froggatt is fully capable of performing the function of a vector processor, Froggatt anticipates the claimed limitations of claim 20 as recited in the present application. See also MPEP 2114 and MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt.
Regarding claims 9 and 18, Froggatt discloses an optical fiber sensor according to claim 7, as already discussed above. However, it does not explicitly disclose the use of a woven or elastic material as the protective layer in the manner claimed in the present application. On the other hand, the use of a woven or elastic cable sheath is well known and common in the cable art. Woven or elastic cable sheaths are well known to be advantageous and desirable as they provide superior cable protection from tensile loads and ensure physical integrity of the fragile optical fibers. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Froggatt to have a woven or elastic material as the protective layer in the manner claimed in the present application. 
Regarding claim 19, Froggatt additionally discloses the optical fiber body including a curve section and a linear section (1208 in Fig. 12), and the sub Bragg grating located in the linear section (paragraph [0070]).
 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt in view of US Patent 10,258,240 B1 to Eberle et al. (hereinafter “Eberle”).
Froggatt discloses an optical fiber sensor according to claim 7, as already discussed above. However, it does not explicitly disclose resonance of the optical signal formed by a wavelength shift of the Bragg grating as claimed in the present application.
On the other hand, optical fiber sensor having Bragg grating resonance cavities is known in the art. For example, Eberle discloses a fiber Bragg grating sensor (100 in Fig. 1) having plurality of Bragg gratings such that resonance cavities are formed between adjacent Bragg gratings (column 13, lines 53-59). Such resonance of optical signals would be readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for more precise measurement of multiple measurands at plurality of locations along the sensing fiber. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Froggatt to have resonance of the optical signal formed by a wavelength shift of the Bragg grating as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874